            Case 1:18-cv-01964-ACA Document 1 Filed 11/29/18 Page 1 of 9                               FILED
                                                                                              2018 Nov-29 PM 01:26
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA

INDEMNITY INSURANCE COMPANY                           )
OF NORTH AMERICA,                                     )
                                                      )
       Plaintiff,                                     )
                                                      )
vs.                                                   )     Case No.
                                                      )
VALERIE SKYE CHANDLER OWENS                           )
OWENS CONTRACTING, LLC,                               )
DONALD RAY OWENS, JR., and                            )
DONALD RAY OWENS, III,                                )
                                                      )
                                                      )
       Defendants.                                    )

       COMPLAINT FOR DECLARATORY JUDGMENT AND OTHER RELIEF


       Plaintiff, Indemnity Insurance Company of North America (“IICNA”) for its complaint

against defendants, states as follows:


                                JURISDICTION AND VENUE

       1.      IICNA is an insurance company incorporated in the state of Pennsylvania with

its principal place of business in the state of Pennsylvania, and therefore it is a citizen of the

state of Pennsylvania.

       2.      Donald Ray Owens, Jr. (“Don Owens”), has his principal residence at 15949

Highway 84 in Evergreen, Alabama, and is a citizen of the state of Alabama.

       3.      Don Owens is the twenty-nine percent (29%) owner of Owens Contracting, LLC.

       4.      Sharon L. Owens has her principal residence at 15949 Highway 84 in Evergreen,

Alabama, and is a citizen of the state of Alabama.

       5.      Sharon L. Owens is the fifty-one percent (51%) owner of Owens Contracting,

LLC.



                                            Page 1 of 9
            Case 1:18-cv-01964-ACA Document 1 Filed 11/29/18 Page 2 of 9




       6.      Donald Ray Owens, III (“Dray Owens”) has his principal residence at 1000

Kingston Drive, Sylacauga, Alabama, and is a citizen of the state of Alabama.

       7.      Dray Owens is the twenty percent (20%) owner of Owens Contracting, LLC.

       8.      Valerie Skye Chandler Owens is the spouse of Dray Owens and has her principal

residence at 1000 Kingston Drive, Sylacauga, Alabama, and is a citizen of the state of Alabama.

       9.      Valerie Skye Chandler Owens asserted that she had no interest in Owens

Contracting, LLC or any participation in any logging business or any participation in the

procurement of an insurance policy which is the subject matter of this complaint, but the

applications for the policy of insurance which is the subject of this complaint were taken out in

her first and middle name and she was identified as an owner during the investigation, and may

be a necessary party.

       10.     Owens Contracting, LLC, is a limited liability company created and existing

under the laws of the State of Alabama, and its three members, Don Owens, Dray Owens, and

Sharon Owens are all citizens of the State of Alabama.

       11.     The transactions and/or occurrences which gave rise to the controversy occurred

in Alabama.

       12.     This court has original jurisdiction pursuant to § 1332(a) of Title 28 of the

United States Code (28 U.S.C. § 1332(a)) as the parties are citizens of different states and the

amount in controversy, exclusive of interest and costs, exceeds $75,000.

                                         COUNT I
                                        (Rescission)
                             (Misrepresentation — Inducement)

       1.      Owens Contracting, LLC, owned certain equipment used for logging.

       2.      Plaintiff is and was an insurer issuing policies to, among others, logging

companies in the State of Alabama.


                                            Page 2 of 9
            Case 1:18-cv-01964-ACA Document 1 Filed 11/29/18 Page 3 of 9




       3.      Owens Contracting, LLC, was previously insured with plaintiff, but that insurance

was cancelled due to loss experience.

       4.      On or about March 5 or 6, 2015, Don Owens, acting on behalf of himself, Dray

Owens, and Owens Contracting, LLC, applied for and later obtained insurance from plaintiff for

logging equipment owned by Owens Contracting, LLC. A true and correct copy of the policy is

attached as Exhibit A and incorporated by reference. On or about March 7, 2016, Don Owens,

acting on behalf of himself, Dray Owens, and Owens Contracting, LLC, renewed the insurance.

A true and correct copy of the application for insurance is attached as Exhibit B and the renewal

application is attached as Exhibit C to this complaint and incorporated by this reference.

       5.      Defendants fraudulently induced plaintiff into issuing the policy by

misrepresenting or concealing the following material facts:

               (a)    misrepresented that the applicant was “Valerie Skye” when no such
                      person or entity existed;

               (b)    concealed that the owner of the equipment that was being insured under
                      the policy and listed in the policy application was Owens Contracting,
                      LLC, and not a person or entity known as “Valerie Skye” or “Skye,
                      Valerie;”

               (c)    concealed the owner of the equipment’s loss experience and
                      misrepresented that the company had no loss experience;

               (d)    misrepresented the number of years the company was in operation. and
                      concealed the true number of years that the company had been in
                      operation; and

               (e)    concealed that the company that owned the equipment to be insured had
                      prior cancelations and, in fact, that the insurer to which they were
                      applying for insurance cancelled the insurance policy issued to the owner
                      due to loss experience.

       6.      Had plaintiff been provided the accurate information, it would not have issued a

policy under the name of “Valerie Skye” and would not have issued a policy of insurance to

insure any equipment owned by Owens Contracting, LLC.



                                            Page 3 of 9
              Case 1:18-cv-01964-ACA Document 1 Filed 11/29/18 Page 4 of 9




         7.      As a result of the issuance of the policy, claims were made under the policy

totaling Two Hundred Thirty-Four Thousand Eight Hundred Dollars ($234,800.00) and plaintiff

paid those claims.       Plaintiff would not have paid these claims were it not for the

misrepresentations and fraudulent inducement set forth above. IICNA obtained salvage value

on one of the claims in the amount of Five Hundred Fifty-Nine Dollars and Forty Cents

($559.40).       Premiums of Twenty-Nine Thousand Nine Hundred Thirty-Three Dollars

($29,933.00) were paid for the policy. Plaintiff is therefore entitled to Two Hundred Four

Thousand Two Hundred Sixty-Seven Dollars and Sixty Cents ($204,267.60), from defendants

Don Owens and Owens Contracting, LLC, the amount that would place plaintiff in the same

position had it never issued the policy.

         8.      A real and existing controversy exists among and between the parties as multiple

claims have been submitted under the policy, and one is currently pending, and counsel for Don

Owens, Dray Owens, and Owens Contracting, LLC, has demanded payment under the policy of

insurance for an alleged loss suffered by Owens Contracting, LLC, to a piece of equipment it

owned.

         WHEREFORE, plaintiff, IICNA requests the court to enter a judgment declaring:

         (a)     That the policy of insurance was void from its inception;

         (b)     That IICNA owes no duty to defendants under the policy of insurance;

         (c)     That judgment be entered in favor of IICNA and against defendants Don Owens,
                 Dray Owens, and Owens Contracting, LLC in the amount of Two Hundred Four
                 Thousand Two Hundred Sixty-Seven Dollars and Sixty Cents ($204,267.60), plus
                 interest and costs of suit;

         (d)     Such other and further relief as the court deems just; and

         (e)     That IICNA is entitled to costs of suit, including any fees to which it may be
                 equitably entitled that have been incurred in connection with the investigation of
                 the claim and prosecution of this action.




                                              Page 4 of 9
            Case 1:18-cv-01964-ACA Document 1 Filed 11/29/18 Page 5 of 9



                                            COUNT II
                                        (Declaratory Relief)
                                          (No Coverage)

       In the alternative to the relief sought in Count I, plaintiff states:

       1.       Plaintiff issued a policy of insurance to “Valerie Skye.” A true and correct copy

of the policy is attached as Exhibit A to this complaint.

       2.       Plaintiff cancelled the insurance policy due to loss experience and issued a notice

of cancellation to the named insured at the address of Defendants Valerie Skye Chandler Owens

and Dray Owens. A true and correct copy of the notice of cancellation is attached as Exhibit D

to this complaint. A true and correct copy of the cancellation is attached as Exhibit E to this

complaint.

       3.       On or about November 5, 2016, a claim was made under the policy of insurance

for the alleged theft of a John Deere cutter.

       4.       The policy was cancelled effective October 7, 2017.

       5.       If the policy is not rescinded, the parties have a real and existing controversy

concerning the date of the alleged loss and whether a loss covered under the policy occurred

before cancellation.

       6.       The loss, if a loss occurred at all, occurred after October 7, 2017.

       WHEREFORE, plaintiff, IICNA, in the alternative to the request that the policy be

rescinded, requests the court to enter a judgment declaring that plaintiff owes no duty to any of

the defendants as no covered loss occurred under the policy within the period of coverage.




                                        COUNT III
             (Misrepresentation and Concealment During the Claim Investigation)

       In the alternative to the relief sought in Counts I and II, plaintiff states:



                                                Page 5 of 9
            Case 1:18-cv-01964-ACA Document 1 Filed 11/29/18 Page 6 of 9




       1.      Plaintiff issued a policy of insurance to “Valerie Skye.” A true and correct copy

of the policy is attached as Exhibit A to this complaint.

       2.      On or about November 5, 2016, a claim was made under the policy of insurance

for the alleged theft of a John Deere cutter.

       3.      The policy provides in pertinent part:

       DEFINITIONS

       1.      The words “you” and “your” mean the persons or organizations
               named as the insured on the declarations.

       ...

       OTHER CONDITIONS
       ...

       5.      Misrepresentation, Concealment, Or Fraud – This coverage is
               void as to “you” and any other insured if, before or after a loss:

                               a.      “you” or any other insured have willfully
                                       concealed or misrepresented:

                                       1)        a material fact or circumstance that
                                                 relates to this insurance or the
                                                 subject thereof; or

                                       2)        “your” interest herein.

                               b.      there has been fraud or false swearing by
                                       “you” or any other insured with regard to a
                                       matter that relates to this insurance or the
                                       subject thereof.

(Exhibit A - AAIS IM 7001 04 04 Pages 1, 10 of 11).

       4.      If the owner of the equipment, Owens Contracting, LLC, is entitled to coverage

under the policy of insurance, a proposition which plaintiff denies, then Owens Contracting,

LLC, has breached the policy of insurance by willfully concealing and mispresenting material

facts and circumstances concerning the identity of the logging company, the owner of the



                                                Page 6 of 9
            Case 1:18-cv-01964-ACA Document 1 Filed 11/29/18 Page 7 of 9



equipment for which losses were claimed, the company’s prior loss experience, the company’s

number of years in operation, and prior cancellations of policies obtained by the company that

owned the equipment.

       5.      Additionally, Dray Owens misrepresented the following facts and circumstances:

               (a)     That the business “Valerie Skye” was “in her name” and
                       that the business was “hers;”

               (b)     The date on which he discovered the alleged loss;

               (c)     His interactions with Seth Landers when he supposedly
                       dropped off the company’s Freightliner for repair;

               (d)     The availability of logging work after October 1, 2016;

               (e)     The legitimacy of the text messages he supposedly
                       exchanged with Don Owens, Jr.

       6.      Further, Don Owens, Jr. misrepresented and concealed:

               (a)     That he worked for “Valerie Skye;”

               (b)     The date on which the loss supposedly occurred; and

               (c)     The legitimacy of the text messages he supposedly
                       exchanged with Don (“Dray”) Owens, III.

       7.      Don and Dray Owens were acting on behalf of Owens Contracting, LLC, and if

Owens Contracting, LLC, could be entitled to coverage under the policy, no coverage is afforded

under the policy because Don Owens and Dray Owens were acting on its behalf when willfully

concealing and misrepresenting material information during the claim investigation.

       WHEREFORE, plaintiff, IICNA, requests the court to enter a judgment declaring:

       (a)     That Owens Contracting, LLC, made material misrepresentations of fact that void
               coverage under the policy;

       (b)     That Don Owens misrepresented and concealed material facts when acting on
               behalf of Owens Contracting, LLC, and that his misrepresentations void coverage
               under the policy;




                                            Page 7 of 9
            Case 1:18-cv-01964-ACA Document 1 Filed 11/29/18 Page 8 of 9



       (c)     That Dray Owens misrepresented and concealed material facts when acting on
               behalf of Owens Contracting, LLC, and that his misrepresentations void coverage
               under the policy;

       (d)     Such other and further relief as the court deems just; and

       (e)     That IICNA is entitled to costs of suit.



                                            COUNT IV
                                        (Failure to Produce)

       In the alternative to the relief sought in Counts I, II, and III, plaintiff states:

       1.      Plaintiff issued a policy of insurance to “Valerie Skye.” A true and correct copy

of the policy is attached as Exhibit A to this complaint.

       2.      Plaintiff cancelled the insurance policy due to loss experience and issued a notice

of cancellation to the named insured at the address of Defendants Valerie Skye Chandler Owens

and Dray Owens. A true and correct copy of the notice is attached as Exhibit D to this

complaint. A true and correct copy of the cancellation is attached as Exhibit E to this complaint.

       3.      On or about November 5, 2016, a claim was made under the policy of insurance

for the alleged theft of a John Deere cutter.

       4.      The policy provides in pertinent part:

               WHAT MUST BE DONE IN CASE OF LOSS

               ...

               5.      Records – “You” must produce records, including tax
                       returns and bank microfilms of all cancelled checks
                       relating to value, loss, and expense and permit copies and
                       extracts to be made of them as often as “we” reasonably
                       request.

(Exhibit A - AAIS IM 7001 04 04 Page 7 of 11).

       5.      During the claim process, IICNA demanded that the following documents be

produced:



                                                Page 8 of 9
            Case 1:18-cv-01964-ACA Document 1 Filed 11/29/18 Page 9 of 9




               (a)    Checking account records for Don Owens, Jr. for 2016;

               (b)    Checking account records for Don (“Dray”) Owens, III for 2016;

               (c)    Detailed billings records for Don Owens, Jr.’s cellular telephone usage for
                      October 2016, including data usage;

               (d)    Detailed billing records for Don (“Dray”) Owens, III’s cellular telephone
                      use for October 2016, including data usage; and

               (e)    Purchase receipts or other documentation of the purchase of the
                      compressor Don (“Dray”) Owens, III claimed to have used to fix the 2004
                      Freightliner.

       6.      Despite repeated requests, defendants failed to produce the requested documents.

       7.      By failing to produce the documents, defendants, if the policy is enforceable,

breached the terms of the contract.

       WHEREFORE, plaintiff IICNA requests that the court enter a judgment declaring:

       (a)     That the insureds under the policy breached the contract by failing to produce the
               requested documents, therefore voiding any coverage for the most recent claim;

       (b)     Such other and further relief as the court deems just; and

       (c)     That IICNA is entitled to costs of suit.

                                      Respectfully submitted,

                                         BUTLER WEIHMULLER KATZ CRAIG LLP



                                         MICHAEL A. MONTGOMERY, ESQ. (MONTM9362)
                                         mmontgomery@butler.legal
                                         Secondary:     tmarksman@butler.legal
                                                        lterry@butler.legal
                                         P.O. Box 850368
                                         Mobile, AL 36685-0368
                                         Mail Center: 400 N. Ashley Drive, Suite 2300
                                                        Tampa, Florida 33602
                                         Telephone:     (251) 338-3801
                                         Facsimile:     (251) 338-3805
                                         Attorneys for Plaintiff




                                             Page 9 of 9
